Citation Nr: 0433788	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1976 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although a December 2002 supplemental statement of the case 
mentions the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), and a June 2003 
supplemental statement of the case provides the veteran with 
38 C.F.R. § 3.159, the record does not indicate that the 
veteran has never been provided with specific notification of 
the VCAA regarding the issues on appeal in accordance with 
the requirements set forth in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Accordingly, these matters are hereby REMANDED for the 
following:

1.  The veteran should be provided a VCAA 
notification in accordance with Pelegrini 
regarding his claims for an increased 
rating for cervical strain and 
entitlement to vocational rehabilitation 
training.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the appeal is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




